Citation Nr: 0202997	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  00-12 693	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to August 1981, and from January to February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, denying service connection for PTSD.  In 
August 2000, the veteran and his spouse testified before a 
Hearing Officer at the RO.  A transcript of that hearing is 
of record.  

The Board notes that the veteran additionally filed a notice 
of disagreement with respect to a denial of his claims for 
service connection for a lung disability, swollen glands, 
sweating, high fevers, diarrhea, sore joints and muscles, and 
residuals of a positive tuberculosis (TB) test.  The RO 
issued a statement of the case in response.  In the cover 
letter sent with the statement of the case, the veteran was 
informed of the requirement that he submit a substantive 
appeal if he desired appellate review with respect to any of 
these issues.  None of these issues was thereafter addressed 
in any written communication received from the veteran or his 
representative.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to any of these issues.  


FINDING OF FACT

In March 2002, prior to the promulgation of a decision in the 
appeal, the veteran submitted a statement withdrawing his 
appeal for service connection for PTSD.  


CONCLUSION OF LAW

The veteran has withdrawn his appeal with respect to the 
issue of entitlement to service connection for PTSD.  
38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.  The Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  

In a statement received by the Board on March 22, 2002, the 
veteran stated that he wished to withdraw his appeal with 
respect to the issue of entitlement to service connection for 
PTSD.  The veteran has thus withdrawn his appeal, and there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.  


ORDER

The appeal for service connection for PTSD is dismissed.  

		
Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



